Citation Nr: 1640553	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  12-00 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 5, 2012.

2.  Entitlement to a TDIU from September 5, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel




INTRODUCTION

The Veteran has active duty service from November 1968 to October 1973, and was awarded a National Defense Service Medal and Good Conduct Medal, among other decorations.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this case in December 2014.  At that time the issue of entitlement to separate compensable evaluations for neurologic manifestations of lumbosacral disc disease with disc protrusion at L4-L5 was also remanded.  In a March 2016 rating decision the RO granted service connection for radiculopathy of each lower extremity.  As the benefit sought on appeal was granted, that issue is no longer in appellate status.  

The Veteran is currently in receipt of a TDIU since May 21, 2014.  This decision will focus on whether a TDIU can be awarded prior to that date.  


FINDINGS OF FACT

1.  Prior to September 5, 2012, the Veteran was not unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  

2.  Beginning September 5, 2012, the evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a TDIU prior to September 5, 2012 are not met.  38 U.S.C.A §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).   

2.  The criteria for a TDIU have been met beginning September 5, 2012.  38 U.S.C.A §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in June 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Board also notes that actions requested in the prior remands have been undertaken.  VA medical opinions were obtained, and the RO declined to refer the case for extraschedular consideration.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case the Veteran was denied a TDIU in the May 2010 rating decision.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Period Prior to September 5, 2012

Prior to September 5, 2012, the Veteran did not meet the schedular disability requirements for consideration of a TDIU under § 4.16(a).  The highest combined rating during that period was 60 percent, which falls short of the threshold requirement of a 70 percent combined disability rating for consideration of a TDIU under § 4.16(a).  However, the Board can refer a claim for TDIU on an extraschedular basis for consideration by VA's Director of Compensation if the evidence reflects that the service-connected disabilities at the time caused the Veteran to be unable to secure and follow a substantially gainful occupation.  The Board finds that is not the case here.  

The Veteran reports being unemployed during this period, with previous experience as a programmer.  He has a high school education.  During this period, service connection was in effect for posttraumatic stress disorder (PTSD), posttraumatic arthritis of the left ankle with ankylosis, lumbosacral disc disease with disc protrusion L4-L5, and gastritis with gastroesophageal reflux disease (GERD).  

After a March 2010 VA spine examination, the examiner opined that the Veteran's back disability did not preclude light sedentary employment.  After a March 2010 VA joints examination, the examiner opined that the Veteran's left ankle disability did not preclude sedentary employment.  After a March 2010 VA mental health examination, the examiner opined that the Veteran had mild or transient symptoms, with no objective evidence of impairment on occupational functioning.  After a January 2012 VA stomach and duodenal conditions examination, the examiner opined that the Veteran's stomach disability did not impact his ability to work.

In summary, the Veteran has experience working in sedentary employment as a programmer and has a high school education.  After examination for his disabilities during this period examiners have noted that his disabilities at their worst would not preclude light sedentary employment.  The Veteran's education and experience indicates that he could and has historically worked in light sedentary positions.  As such, the Board finds that the evidence is against a finding that during this period the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Therefore, referral for consideration of an extraschedular TDIU is not appropriate.  38 C.F.R. § 4.16(b). 

Period Starting September 5, 2012

During this period service connection was in effect for the same disabilities noted above, albeit at higher disability percentages.  His combined disability rating during this period was 70 percent.  While none of the disabilities was assigned a single disability rating of 40 percent or higher, the Veteran's left ankle and back disabilities can be counted as a single disability for purposes of TDIU consideration as they affect the same body system (musculoskeletal).  See 38 C.F.R. §§ 4.16(a), 4.71a (2015).  These two disabilities combined to a 40 percent rating.  See 38 C.F.R. § 4.25 (2015).  Thus, the Veteran met the disability percentage requirements for consideration of a TDIU under § 4.16(a) beginning September 5, 2012.  

In making this determination, the Board finds significant the statements from the Veteran that he has been unable to work since 2003, in large part due to his service-connected disabilities.  Specifically, he reported that his chronic pain kept him from continuing to work in his position as a manager, which he had held for seven years prior.  He indicated that his back kept him from sitting for long periods and that his ankle kept him from standing long periods.  He asserted that his work tried to accommodate him by giving him a desk job, but that he was even unable to work at a desk because sitting caused him pain.  

Friends of the Veteran also attested to his difficulties with back pain.  These lay statements are consistent with the Veteran's statements.  It is noteworthy that his friend, L.W., described the Veteran having to move in with his son because he was unable to live independently due to his service-connected disabilities.  

In September 2012, a VA examiner opined that the Veteran's service-connected conditions should not preclude sedentary employment but that his back pain and left ankle pain impede his ability to continuously ambulate, and that his pain medications were likely to reduce his ability to concentrate on complex tasks.  This opinion was based on a review of the Veteran's claims file as well as a physical examination of the Veteran, to include a report of the Veteran's lay statements about his condition.  

The Board notes that the Veteran was found to be entitled to a TDIU beginning May 21, 2014, and that this decision was based in part on medical opinions offered after VA examinations that the Veteran could only stand and walk for short periods of time and that he was unable to carry significant weight.  The VA examiners also noted that the Veteran had concentration deficits and that he needed to use a motorized scooter.  The Board notes that the Veteran's physical condition was not vastly different between September 2012 and May 2014, and that he has continuously had pain and functional deficits due to his service-connected disabilities.  Moreover, it is unlikely that the Veteran could return to his prior work as a programmer even if he was able to do sedentary work because the Veteran asserted that even with his work accommodations that allowed him to sit at a desk he was in pain due to his back.  This, along with his medications, diminished his ability to concentrate while performing tasks as noted by the VA examiner in September 2012.  The Board notes that the Veteran has a high school diploma but has no other vocational training outside of his time in service, which would preclude him from many skilled sedentary level positions.  The sum of this evidence suggests that the Veteran would be unable to maintain substantial gainful employment given the combination of his service-connected disabilities.  

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation from September 5, 2012.  Accordingly, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 
  

ORDER

Entitlement to a TDIU prior to September 5, 2012 is denied.

Entitlement to a TDIU is granted beginning September 5, 2012.




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


